Exhibit 10.12
DEUTSCHE BANK TRUST COMPANY AMERICAS
60 WALL STREET
NEW YORK, NEW YORK 10005
September 8, 2008
Wellman, Inc.
1041 521 Corporate Center Drive
Fort Mill, South Carolina 29715
Attention: Chief Financial Officer
and Treasurer and Chief Accounting Officer
Re: Wellman, Inc. Credit Agreement dated as of February 27, 2008
     Reference is hereby made to that certain Credit Agreement, dated as of
February 27, 2008, by and among Wellman, Inc. (the “Funds Administrator”) and
the other Borrowers party thereto, as debtors and debtors in possession, as
Borrowers, the Lenders from time to time party thereto, Deutsche Bank Trust
Company Americas, as Administrative Agent (in such capacity, the “Administrative
Agent”) and Collateral Agent, and the other agents signatory thereto (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
     The undersigned Administrative Agent, on behalf of the Majority Lenders,
hereby consents to the Funds Administrator’s request that Section 9.1(i)(xv) of
the Credit Agreement be amended by deleting the date “September 8, 2008” in sub
clause (iv) thereof and replacing it with “September 15, 2008”. In addition, the
undersigned Administrative Agent, on behalf of the Majority Lenders, hereby
consents to the Funds Administrator’s request that the Lenders waive compliance
with the minimum cumulative EBITDA requirement set forth in Section 8.2(a) of
the Credit Agreement be for the period from September 8, 2008 through
September 15, 2008.
     Except as expressly provided herein with respect to Sections 8.2(a) and
9.1(i)(xv) of the Credit Agreement, (i) this letter shall not be construed as a
consent, waiver or other modification with respect to any term, condition, or
any other provision of the Credit Agreement or any other Loan Document, and each
of the Loan Documents shall remain in full force and effect, and (ii) neither
this letter, nor any other communication between the Administrative Agent and
the Funds Administrator or any other Borrower shall be deemed to be a waiver,
modification, or release of any Default or Event of Default, whether such
Default or Event of Default arose or arises before, on or after the date hereof
and whether or not known to the Administrative Agent.
[signature page follows]

 



--------------------------------------------------------------------------------



 



            Very truly yours,

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative Agent
      By:   /s/ David J. Bell         Title: Managing Director            By:  
/s/ Dusan Lazarov         Title: Vice President           

Acknowledged and agreed as of
this 8 day of September, 2008
WELLMAN, INC.

          By:   /s/ Keith R. Phillips       Title: Chief Financial Officer     
     

 